EXHIBIT 10.3

LOGO [g188746g34w12.jpg]

 

 

 

RULES

of the

INNOSPEC INC. NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

AS AMENDED BY THE FIRST AMENDMENT

 

 

1



--------------------------------------------------------------------------------

CONTENTS

 

1.           

  

DEFINITIONS

     5   

2.           

  

GRANT OF OPTIONS

     6   

2.1.

  

Procedure for Grant of Options

     6   

2.2.

  

Requirement to Issue Option Certificate

     6   

2.3.

  

Right to Disclaim Option

     6   

2.4.

  

Options may not be transferred

     7   

2.5.

  

Modified Terms and Conditions

     7   

2.6.

  

Additional Requirements

     7   

2.7.

  

Maximum Aggregate Number of Shares

     7   

3.

   RIGHTS OF EXERCISE      7   

3.1.

  

Earliest Date of Exercise

     7   

3.2.

  

Requirement to remain in Office

     7   

3.3.

  

Death of Option Holder

     8   

3.4.

  

Right to Exercise Prematurely

     8   

3.5.

  

Section 409A

     8   

3.6.

  

Lapse of Options

     8   

4.

   TAKE-OVER, RECONSTRUCTION AND AMALGAMATION AND LIQUIDATION      8   

4.1.

  

Take-over pursuant to General Offer

     8   

4.2.

  

Voluntary Winding-Up of the Company

     9   

4.3.

  

Rollover of Options

     9   

4.4.

  

Meaning of “appropriate period”

     9   

5.

   MANNER OF EXERCISE      9   

5.1.

  

Actions Required of the Option Holder

     9   

 

2



--------------------------------------------------------------------------------

5.2.

  

Actions Required of the Company

   9

5.3.

  

Partial Exercise

   9

6.

   ISSUE OF SHARES    10

6.1.

  

Ranking of Shares

   10

6.2.

  

Admission to NASDAQ

   10

7.

   ADJUSTMENTS    10

7.1.

  

General Power of Adjustment

   10

7.2.

  

Requirement to Capitalise Reserves

   10

7.3.

  

Notification of Option Holder

   10

8.

   ADMINISTRATION    11

8.1.

  

Delivery of Notices or Documents

   11

8.2.

  

Copies of Shareholder Communications

   11

8.3.

  

Maintenance of Unissued Share Capital

   11

8.4.

  

The Committee’s Power to Administer Plan

   11

8.5.

  

The Committee’s Decision is Final and Conclusive

   11

8.6.

  

Costs of Administering Plan

   11

9.

   ALTERATIONS    11

9.1.

  

Power to alter Rules

   11

9.2.

  

Alterations which affect Share Price and subsisting rights of Option Holders

   11

9.3.

  

Notification to Option Holders

   11

9.4.

  

Stockholder Approval

   12

10.

   GENERAL    12

10.1.

  

Termination of the Plan

   12

 

3



--------------------------------------------------------------------------------

10.2.

  

No Compensation for loss of Option Rights

   12

10.3.

  

Governing Law

   12

11.

   DISCRETION TO PAY CASH ON EXERCISE OF AN OPTION    12

12.

   EMPLOYMENT AND SOCIAL TAXES    13

13.

   UNITED STATES SECURITIES ACT OF 1933    13

14.

   SECTION 409A OF THE CODE    13

 

4



--------------------------------------------------------------------------------

1. DEFINITIONS

In this Plan, the following words and expressions shall, where the context so
permits, have the meanings set forth below:

 

“Acquiring Company”

the person mentioned in rule 4.1, being a company within the meaning of
Section 832 of the Income and Corporation Taxes Act 1988;

 

“Acquisition Price”

in relation to an Option, the total amount payable on any exercise being an
amount equal to the relevant Share Price multiplied by the number of Shares in
respect of which the Option is exercised;

 

“the Code”

the United States Internal Revenue Code of 1986 (as amended);

 

“the Committee”

the Innospec Inc. Compensation Committee;

 

“the Company”

save as provided in Rule 4.3, Innospec Inc., a Delaware Corporation;

 

“Date of Grant”

the date on which the Committee resolves to grant an Option under the Plan
pursuant to Rule 2;

 

“Dealing Day”

a day on which NASDAQ is open for business;

 

“Grant Period”

a period of 180 days commencing on the Dealing Day following any of:

 

  (1) a day on which the Company makes an announcement of its results for any
year, quarter year or other period or issues any prospectus, listing particulars
or other document containing equivalent information relating to Shares; or

 

  (2) a day on which the Committee resolves to grant an Option under the Plan
pursuant to Rule 2;

 

“Group”

the Company and its Subsidiaries and “Member of the Group” shall be construed
accordingly;

 

“NASDAQ”

the Nasdaq stock market including its three market tiers: NASDAQ Global Select
Market, NASDAQ Global Market and NASDAQ Capital Market and their successors;

 

“Office”

office of appointment as non employee director of the Company;

 

“Option”

a right to acquire Shares pursuant to the Plan;

 

“Option Certificate”

a certificate issued under Rule 2.2;

 

“Option Holder”

a person to whom an Option has been granted (or, as the context requires, his
personal representatives);

 

“Parent”

any company which is a parent corporation of the Company within the meaning of
Section 424(e) of the Code;

 

“Participant”

any person who is a non-employee director at the Date of Grant;

 

“the Plan”

the Innospec Inc. Non-Employee Directors’ Stock Option Plan in its present form,
or as from time to time altered in accordance with the Rules;

 

5



--------------------------------------------------------------------------------

“Rules”

the Rules of the Plan and “Rule” shall be construed accordingly;

 

“Securities Act”

the United States Securities Act of 1933 as amended;

 

“Share”

save as provided in Rule 4.3, a share in the Company;

 

“Share Price”

the price per Share, as determined by the Committee, at which a Participant may
acquire Shares in respect of which an Option has been granted to him if the
Shares are to be subscribed, being not less than the nominal value of a Share,
subject to any adjustment pursuant to Rule 7.1;

 

“Subsidiary”

any company which is a subsidiary corporation within the meaning of
Section 424(f) of the Code;

References to any statutory provision are to that provision as amended or
re-enacted from time to time, and, unless the context otherwise requires, words
in the singular shall include the plural (and vice versa) and words importing
the masculine the feminine (and vice versa).

 

2. GRANT OF OPTIONS

 

2.1. Procedure for Grant of Options

 

  (a) Within a Grant Period, the Committee may, at its absolute discretion,
grant Options under the Plan to Participants.

 

  (b) The Committee may adopt such procedure, as they think fit for granting
Options, whether by invitation to Participants to apply for Options or by
granting Options without issuing invitations.

 

2.2. Requirement to Issue Option Certificate

The Company shall issue to each Option Holder an Option Certificate which shall
be in such a form as the Committee shall from time to time determine. The Option
Certificate shall include details of:

 

  (a) the Date of Grant of the Option;

 

  (b) the Share Price;

 

  (c) the number of Shares subject to the Option; and

 

  (d) any date or dates determined by the Committee, upon which the Option is
first exercisable in whole and/or part and, where on any date only part is first
exercisable, the number of Shares over which such partial exercise may be made.

 

2.3. Right to Disclaim Option

Each Participant to whom an Option is granted may by notice in writing within 30
days of the Date of Grant disclaim in whole or in part his rights under the
Option in which case the Option shall for all purposes be deemed never to have
been granted.

 

6



--------------------------------------------------------------------------------

2.4. Options may not be transferred

Subject to the rights of an Option Holder’s personal representatives to exercise
an Option as provided in Rule 3.3, every Option shall be personal to the
Participants to whom it is granted and shall not be capable of being
transferred, assigned or charged. Each Option Certificate shall carry a
statement to this effect.

 

2.5. Modified Terms and Conditions

The Committee may determine that any Option shall be subject to additional
and/or modified terms and conditions relating to the grant and terms of exercise
as may be necessary to comply with or take account of any securities, exchange
control or taxation laws, regulations or practice of any territory which may
have application to the relevant Participant or Option Holder.

 

2.6. Additional Requirements

In exercising their discretion under Rule 2.5, the Committee may:

 

  (a) require an Option Holder to make such declarations or take such other
action (if any) as may be required for the purpose of any securities, taxes or
other laws of any territory which may be applicable to him at the Date of Grant
or on exercise; and

 

  (b) adopt any supplemental rules or procedures governing the grant or exercise
of Options as may be required for the purpose of any securities, tax or other
laws of any territory which may be applicable to a Participant or Option Holder.

 

2.7. Maximum Aggregate Number of Shares

The present maximum aggregate number of Shares which may be issued under the
Plan is 135,000 subject to any future increase in this limit which may be
substituted at the discretion of the Committee upon approval by the shareholders
of the Company (which number includes all shares available for delivery under
this Rule 2.7 since the establishment of the Plan in February 2008). For the
purposes of the limit in this Rule 2.7 any Shares subject to an Option or other
rights granted under the Plan which have lapsed, been renounced or otherwise
become incapable of being exercised or vesting shall not be treated as issued.

 

3. RIGHTS OF EXERCISE

 

3.1. Earliest Date of Exercise

Save as provided in Rules 3.3, 3.4 and 4, an Option may not be exercised before
any date or dates which may have been specified in accordance with Rule 2.2 in
the relevant Option Certificate, but in any event may not be exercised later
than the tenth anniversary of the Date of Grant.

 

3.2. Requirement to remain in Office

Save as provided in Rules 3.3, 3.4 and 4, an Option may only be exercised by an
Option Holder while he is a non-employee director of the Company.

 

7



--------------------------------------------------------------------------------

3.3. Death of Option Holder

An Option may be exercised by the personal representatives of a deceased Option
Holder during the period of one year following the date of death.

 

3.4. Right to Exercise Prematurely

Save as provided in Rule 3.3, where an Option Holder ceases to hold Office with
the Company, Options will lapse and will only be exercisable at the absolute
discretion of the Committee, in which circumstances Options will be exercisable
by the Option Holder within a period of one year following the date of
termination of Office with the Company.

 

3.5. Section 409A

Notwithstanding any other provisions of these Rules, if an Option is granted to
someone who is or would otherwise be subject to Section 409A of the Code and
such Option is granted with a Share Price less than the fair market value of the
Shares on the Date of Grant, it must be exercised (if at all) no later than
15 March of the calendar year immediately following the calendar year in which
it is first capable of exercise under the Plan.

 

3.6. Lapse of Options

An Option shall lapse on the occurrence of the earliest of the following:

 

  (a) the tenth anniversary of the Date of Grant; or

 

  (b) subject to Rule 4.3, the expiry of any of the applicable periods specified
in Rules 3.3, 3.4, 4.1 and 4.2, but where an Option Holder dies while time is
running under Rules 3.4, the Option shall not lapse until the expiry of the
period in Rule 3.3; or

 

  (c) the date on which an Option Holder ceases to be a non-employee director of
the Company for any reason other than his death or those specified in Rules 3.4;
or

 

  (d) the date on which a resolution is passed, or an order is made by the
Court, for the compulsory winding up of the Company; or

 

  (e) the date on which the Option Holder becomes bankrupt or does or attempts
or omits to do anything as a result of which he is deprived of the legal or
beneficial ownership of the Option; or

 

  (f) in the case of an Option which is subject to Section 409A of the Code, at
the end of the period for exercise specified at Rule 3.5.

 

4. TAKE-OVER, RECONSTRUCTION AND AMALGAMATION AND LIQUIDATION

 

4.1. Take-over pursuant to General Offer

If any company (“the Acquiring Company”) becomes a Parent of the Company as a
result of making either a tender offer to acquire the whole of the Company’s
issued share capital (other than any shares already owned by the Acquiring
Company or any Subsidiary of the Acquiring Company)

 

8



--------------------------------------------------------------------------------

and which is made on a condition that if it is satisfied the Acquiring Company
will become the Parent, or a tender offer to acquire all the Shares in the
Company which are of the same class as the Shares then an Option may be
exercised within the period of six months of the date on which and any condition
subject to which the offer is made is satisfied.

 

4.2. Voluntary Winding-Up of the Company

If a resolution is passed for the voluntary winding-up of the Company, an Option
may be exercised during the period of six months starting on commencement of
such winding-up provided that any issue of shares pursuant to such exercise is
authorised by the liquidator or the Court (if appropriate) upon the application
of and at the sole cost and expense of the Option Holder.

 

4.3. Rollover of Options

Notwithstanding anything to the contrary in these Rules, where any person
mentioned in Rule 4.1 applies, an Option Holder may, by agreement with the
Acquiring Company and within the appropriate period release his Option under the
Plan (“the Old Option”) in consideration of the grant to him of a new option
(“the New Option”) which is equivalent to the Old Option but relates to shares
in a different company (whether the Acquiring Company or some other company).
With effect from the date of release references in Rules 3, 4, 5, 6, 7, 8, 9,
10, 11, 12 and 13 (and, in relation to expressions used in those Rules, in Rule
1) to “the Company” and “Shares” shall, in relation to the New Option, be
construed as references to the Acquiring Company and Shares in the Acquiring
Company or that other company as the case may be.

 

4.4. Meaning of “appropriate period”

For the purpose of Rule 4.3, the “appropriate period” is the period mentioned in
Rule 4.1.

 

5. MANNER OF EXERCISE

 

5.1. Actions Required of the Option Holder

An Option may be exercised, in whole or in part, by the delivery to the
secretary of the Company, or his duly appointed agent, of an Option Certificate
covering not less than all the Shares over which the Option is then to be
exercised, with the notice of exercise in the prescribed form duly completed and
signed by the Option Holder, together with a remittance for the Acquisition
Price payable in respect of the Shares over which the Option is to be exercised.

 

5.2. Actions Required of the Company

The relevant Shares shall be allotted or transferred (as the case may be) within
28 days following such delivery and, accordingly in cases where Shares are to be
transferred, the Company shall use its best endeavours to ensure due transfer
thereof. At the request of the Option Holder, the Shares may be allotted or
transferred (as the case may be) to a nominee provided the Option Holder has
beneficial ownership of the Shares at the time of such allotment and transfer.

 

5.3. Partial Exercise

Where an Option is exercised in part the minimum number of Shares which may be
exercised is 100 Shares and the Company shall issue a balancing Option
Certificate to the Option Holder.

 

9



--------------------------------------------------------------------------------

6. ISSUE OF SHARES

 

6.1. Ranking of Shares

All Shares issued pursuant to the exercise of Options under the Plan shall as to
voting, dividend, transfer and other rights (including those arising on a
liquidation) rank pari passu in all respects with the Shares then in issue,
except that they shall not rank for any dividend or other rights declared by
reference to a record date preceding the date of such exercise.

 

6.2. Admission to NASDAQ

If and so long as the Shares are listed on NASDAQ the Company shall use its best
endeavours to procure that as soon as practicable after the allotment of any
Shares pursuant to the Plan application shall be made to NASDAQ for permission
to deal in these shares unless such application has already been made.

 

7. ADJUSTMENTS

 

7.1. General Power of Adjustment

The number of Shares over which an Option is granted and the Share Price thereof
shall be proportionately adjusted following any capitalisation issue,
sub-division, consolidation or reduction of share capital and in respect of any
discount element in any rights issue or other variation of share capital to the
intent that (as nearly as may be possible without involving fractions of a Share
or a Share Price calculated to more than two places of decimals) the Acquisition
Price payable in respect of an Option shall remain unchanged PROVIDED that, save
as provided in Rule 7.2, no adjustment made pursuant to this Rule 7.1 shall have
the effect of reducing the Share Price below the par value of a Share.

 

7.2. Requirement to Capitalise Reserves

Any adjustment made to the Share Price of unissued Shares which would have the
effect of reducing the Share Price to less than the par value of the Share shall
only be made if and to the extent that the Committee is authorised to capitalise
from the reserves of the Company a sum equal to the amount by which the par
value of the Shares in respect of which the Option is exercisable exceeds the
adjusted Share Price. The Committee may apply such sum in paying up such amount
on such Shares so that on the exercise of any Option in respect of which such a
reduction shall have been made, the Committee shall capitalise such sum (if any)
and apply the same in paying up such amount as aforesaid.

 

7.3. Notification of Option Holder

The Committee may take such steps as they may consider necessary to notify
Option Holders of any adjustments made under Rule 7.1 and to call in, cancel,
endorse, issue or re-issue any Option Certificate consequent upon such
adjustment.

 

10



--------------------------------------------------------------------------------

8. ADMINISTRATION

 

8.1. Delivery of Notices or Documents

Notices or documents required to be given to a Participant or to an Option
Holder shall either be delivered to him by hand or sent to him by post at his
last known home or business address according to the information provided by
him. Notices sent by post shall be deemed to have been given on the day
following the date of posting.

 

8.2. Copies of Shareholder Communications

The Company may distribute to Option Holders copies of any notices or document
sent by the Company to its shareholders generally.

 

8.3. Maintenance of Unissued Share Capital

The Company shall at all times either keep available sufficient unissued Shares
to satisfy the exercise of all Options which have neither lapsed nor been
exercised (taking account of any other obligations of the Company to allot
unissued Shares) or shall ensure that sufficient issued Shares will be available
to satisfy the exercise of such Options.

 

8.4. The Committee’s Power to Administer Plan

The Committee may make such regulations for the administration of the Plan as it
deems fit, provided that no regulation shall be valid to the extent it is
inconsistent with the Rules.

 

8.5. The Committee’s Decision is Final and Conclusive

The decision of the Committee in any dispute relating to an Option, or the due
exercise thereof, or any other matter in respect of the Plan, shall be final and
conclusive subject to the determination of the Auditors when so required by Rule
8.1.

 

8.6. Costs of Administering Plan

The costs of introducing and administering the Plan shall be borne by the
Company.

 

9. ALTERATIONS

 

9.1. Power to alter Rules

Subject to Rules 9.2 and 9.4, the Committee may in its discretion alter the
Rules.

 

9.2. Alterations which affect Share Price and subsisting rights of Option
Holders

Subject to Rules 7.1 and 9.4, no adjustment may be made to the Share Price and
no alteration may be made which would abrogate or adversely affect the
subsisting rights of Option Holders.

 

9.3. Notification to Option Holders

Written notice of any amendment made in accordance with this Rule 9 shall be
given to all Option Holders.

 

11



--------------------------------------------------------------------------------

9.4. Stockholder Approval

Except as otherwise provided herein, the Committee may from time to time amend
the rules of the Plan, provided, however, no amendment shall result in the
failure of the Plan or any provision thereof to comply with applicable rules
under the Securities Exchange Act of 1934, or (where relevant) to qualify under
Section 422 of the Code. In addition, to the extent necessary to comply with
applicable rules of the Securities Exchange Act of 1934 or (where relevant)
Section 422 of the Code (or any successor rule or provision or applicable law or
regulation), the Company shall obtain stockholder approval with respect to any
amendment in such a manner and to such a degree as so required.

 

10. GENERAL

 

10.1. Termination of the Plan

The Plan shall terminate on the tenth anniversary of the date on which it is
approved by the Company in general meeting or at any earlier time by the passing
of a resolution by the Committee. Termination of the Plan shall be without
prejudice to the subsisting rights of Option Holders.

 

10.2. No Compensation for loss of Option Rights

The rights and obligations of any individual under the terms of his office or
his employment with a Member of the Group shall not be affected by his
participation in the Plan or any right which he may have to participate therein
and the Plan does not form part of any contract of employment between the
individual and any Member of the Group. If an Option Holder shall cease for any
reason (including termination, whether lawful or otherwise) to hold on office or
to be in the employment of a Member of the Group, he shall not be entitled, by
way of compensation for loss of office or otherwise howsoever, to any sum or any
benefit to compensate him for the loss of any right or benefit accrued or in
prospect under the Plan.

 

10.3. Governing Law

This Plan and all Options shall be governed by and construed in accordance with
English Law.

 

11. DISCRETION TO PAY CASH ON EXERCISE OF AN OPTION

If an Option Holder exercises an Option the Committee may in lieu of allotting
or procuring the transfer of Shares in accordance with Rule 5.2 pay to such
Option Holder a cash sum equal to the amount by which the value of the Shares in
respect of which the notice of exercise was given (calculated as the average of
the middle market quotations on NASDAQ for the three Dealing Days prior to the
date of exercise) exceeds the Acquisition Price of those Shares.

If payment is made pursuant to this Rule to an Option Holder, he shall have no
further rights in respect of the Shares for which the notice of exercise was
given. The Company may make any deductions in respect of such payment which it
is required to make under the laws of any territory which laws are applicable to
the Option Holder and the Company.

 

12



--------------------------------------------------------------------------------

12. EMPLOYMENT AND SOCIAL TAXES

The Option Holder shall indemnify the Company against any tax arising in respect
of the exercise of the Option which is a liability of the Option Holder but for
which the Company is required to account under the laws of any relevant
territory (including for the avoidance of doubt, employee’s national insurance
contributions, employer’s national insurance contributions if so determined by
the Committee and other relevant social security contributions). The Company may
recover the tax from the Option Holder in such manner as the Committee thinks
fit including (but without prejudice to the generality of the foregoing):

 

  (a) withholding shares when the Option is exercised and selling the same; or

 

  (b) deducting the necessary amount from the Option Holder’s fees; or

 

  (c) requiring the Option Holder to account directly to such company for such
tax.

 

13. UNITED STATES SECURITIES ACT OF 1933

The grant of any Option under the Plan to any person subject to United States
securities laws shall be subject to fulfilling the requirements (including
obtaining any required approval or consent) of the provision of the Securities
Act or of any applicable regulation or enactment. The Options have not been, and
will not be, registered under the Securities Act, or under any other securities
laws in any other jurisdiction in the United States. Shares issued pursuant to
the exercise of an Option may be registered on Form S-8. Until so registered,
any transfer of such Shares may be restricted.

 

14. SECTION 409A OF THE CODE

To the extent that the Committee determines that any Option granted under the
Plan is subject to Section 409A or Section 457A of the Code, the Option
Certificate evidencing such Option shall incorporate the terms and conditions
required by Section 409A or Section 457A of the Code. To the extent applicable,
the Plan and Option Certificate shall be interpreted in accordance with
Section 409A or Section 457A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding any provision
of the Plan to the contrary, in the event that the Committee determines that any
Option may be subject to Section 409A or Section 457A of the Code and related
Department of Treasury guidance, the Committee may adopt such amendments to the
Plan and the applicable Option Certificate or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (i) exempt the Option from Section 409A or Section 457A of the
Code (ii) comply with the requirements of Section 409A or Section 457A of the
Code and related Department of Treasury guidance.

 

13